1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Amelia L. Bizzaro
     Assistant Federal Public Defender
4    Wisconsin State Bar No. 1045709
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Amelia_Bizzaro@fd.org
7

8    *Attorney for Petitioner Ana Ocegueda

9
10
                         U NITED S TATES D ISTRICT C OURT
11                             D ISTRICT OF N EVADA
12   Ana Ocegueda,

13               Petitioner,                 Case No. 2:17-cv-00267-APG-GWF

14         v.                                Unopposed Motion to Extend

15   Warden Neven, et al.,                   (First Request)

16               Respondents.

17

18

19

20

21

22

23

24

25

26
27
 1                               P O IN TS   AND   A U TH O R IT IE S
 2          Petitioner Ana Ocegueda respectfully asks this Court to enter an Order

 3    extending her deadline for filing an opposition to Warden Neven’s motion to dismiss

 4    by 30 days until November 19, 2018.

 5          On October 5, 2018, Neven filed a motion to dismiss Ocegueda’s petition as

 6    untimely. ECF No. 20. In line with this Court’s June 19, 2018 scheduling order,

 7    Ocegueda’s response is due two weeks later, on October 19, 2018. ECF No. 15.

 8          Undersigned counsel will be out of the office October 11-12, 2018 to visit a

 9    client at Lovelock Correctional Institution, from October 13- 20 for a long-scheduled

 10   family vacation, and from October 26-28 for a wedding.

 11         Counsel has already ordered the records necessary to respond to Neven’s

 12   motion, but will not be able to complete the response by October 11 when she leaves

 13   town. The requested extension is necessary to give counsel sufficient time to file

 14   Ocegueda’s Opposition and is not made for the purposes of delay.

 15         By telephone call on October 11, 2018, Neven’s attorney, Assistant Solicitor

 16   General Jeffrey M. Conner said that he does not object to this request.

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                    2

527
 1    Dated October 11, 2018.
 2                                  Respectfully submitted,
 3
                                    Rene L. Valladares
 4                                  Federal Public Defender

 5                                  /s/Amelia L. Bizzaro
 6                                  Amelia L. Bizzaro
                                    Assistant Federal Public Defender
 7

 8

 9                                  IT IS SO ORDERED:

 10

 11
                                    ______________________________
 12
                                    United States District Judge
 13
                                              October 12, 2018
                                    Dated: ________________________
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                3

527
 1                               C E R TI FI C A T E   OF   S E R V I CE
 2          I hereby certify that on October 11, 2018, I electronically filed the foregoing

 3    with the Clerk of the Court for the United States District Court, District of Nevada

 4    by using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Jeffrey M. Conner

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11         Ana Ocegueda, #1102883
            Florence McClure Women’s Correctional Center
 12         4370 Smiley Road
 13         North Las Vegas, NV 89115

 14                                              /s/ Jessica Pillsbury
                                                 An Employee of the
 15                                              Federal Public Defender
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       4

527
